Citation Nr: 1117940	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-21 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel







INTRODUCTION

The Veteran had active military service from November 1952 to November 1956, and from October 1960 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit currently sought on appeal.

In June 2009, the Board issued a decision denying the Veteran's claim for service connection for right ear hearing loss.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Memorandum Decision, the Court vacated the Board's June 2009 decision and remanded the appeal to the Board for readjudication and disposition consistent with the Decision.  The appeal has now been returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has right ear hearing loss for VA compensation purposes.

2.  The Veteran credibly testified that he was exposed to excessive noise during his active military service, and later developed hearing loss in his right ear.  

3.  Chronic in-service symptoms and continuous post-service symptoms relating to the Veteran's right ear hearing loss are established, and the weight of the competent evidence is at least in relative equipoise on the question of whether his currently diagnosed right ear hearing loss is related to his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations, as set forth under the VCAA, have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, since this decision constitutes a complete grant of the benefit sought on appeal, the Veteran cannot be prejudiced by any possible defect in VA's VCAA obligations.  Therefore, the Board finds that a discussion of the VA's "duty to notify" and "duty to assist" obligations is unnecessary.  

II.  The Merits of the Claim

The Veteran seeks entitlement to service connection for right ear hearing loss.  

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d) (2010).  Furthermore, sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Analysis

Here, the first element for service connection is met.  At the November 2007 VA examination, the Veteran displayed an auditory threshold greater than 40 decibels at 4000 Hertz in his right ear.  Thus, the Veteran has a current right ear hearing loss disability for the purposes of establishing service connection.

The claims file also contains lay evidence supporting both the in-service incurrence of his disorder, as well as a continuity of symptomatology since discharge.  The lay evidence includes the representative's statements and the Veteran's statements.  The Board notes that the chronicity of in-service symptomatology may be established by lay evidence.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (holding sworn post-service testimony alone is sufficient to establish in-service fall and symptoms, and no specific in-service medical notation, let alone diagnosis, is required).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding, "although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Board finds that the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran indicated that ever since his active military service, he has suffered from hearing loss in his right ear.

The Board also finds that the Veteran's statements are credible.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, as discussed further below, the Veteran's contentions regarding his right ear hearing loss are consistent with the medical record as a whole.  The medical evidence confirms that the Veteran was treated continuously for his symptoms over the years.  Also, his statements are internally consistent as the Veteran never alleged any etiology for his hearing loss other than the in-service incurrence of the problem.  The Board further notes the presence of this consistency in statements made to private and VA treatment providers over the years.  See Rucker, 10 Vet. App. at 73 (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The lay evidence in this case is further supported by the objective, medical record.  The Veteran's military entrance examination was devoid of documentation of any hearing problems.  Throughout his appeal, the Veteran has argued that his right ear hearing loss is due to his military service, during which he was repeatedly exposed to excessive noise.  Specifically, at the Veteran's November 2007 VA examination, he reported in-service noise exposure from the firing of guns as a first loader in the United States Navy.  The Veteran's DD Form 214 confirms that his military occupational specialty (MOS) was deck hand for one of his periods of service in the United States Navy.  Hence, the Board finds the Veteran's statements to be competent and credible in regards to his in-service noise exposure.  Thus, the Board will concede, based on this evidence, that the Veteran was exposed to loud noise during his active military service.  Post-service continuation of the Veteran's symptoms has also been objectively established.  VA and private medical records document his recurrent right ear hearing loss and its lengthy history.  Additionally, the Veteran stated that his in-service symptoms of right ear hearing loss have never subsided.

The Board recognizes that the November 2007 VA examiner provided a negative nexus opinion in regards to the Veteran's right ear hearing loss.  However, given the totality of the evidence, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to the Veteran's right ear hearing loss have been established.  Therefore, it is not necessary to determine whether a nexus exists between the Veteran's current hearing loss and his active military service.  The medical and lay evidence in this case is sufficient to allow the Board to make a decision. 

In sum, the Board finds that the preponderance of the evidence is in favor of the claim for service connection for the Veteran's right ear hearing loss.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2010); Gilbert, 1 Vet. App. at 57.  As such, the appeal is granted.

ORDER

Entitlement to service connection for right ear hearing loss is granted.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


